EXHIBIT 10.3

Grant No.:                     

U-STORE-IT TRUST

2007 EQUITY INCENTIVE PLAN

PERFORMANCE-VESTED RESTRICTED SHARE AGREEMENT

U-Store-It Trust, a Maryland real estate investment trust (the “Company”),
grants common shares of beneficial interest, $.01 par value (the “Shares”), of
the Company to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment, and in the Company’s 2007 Equity
Incentive Plan (the “Plan”).

Grant Date:

Name of Grantee:

Number of Shares Covered by Grant:

Performance Period: January 1, 2008 – December 31, 2010

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:  

 

Company:  

 

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

U-STORE-IT TRUST

2007 EQUITY INCENTIVE PLAN

PERFORMANCE-VESTED RESTRICTED SHARE AGREEMENT

 

Restricted Shares/ Nontransferability   This grant is an award of Shares in the
number of Shares set forth on the cover sheet subject to the vesting conditions
described below (“Restricted Shares”). To the extent not yet vested, your
Restricted Shares may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Restricted Shares be made
subject to execution, attachment or similar process. Issuance and Vesting   The
Company will issue your Restricted Shares in your name as of the Grant Date.  
Your right to the Shares under this Performance-Vested Restricted Share
Agreement vests as to the total number of Shares covered by this grant, as shown
on the cover sheet, on the last day of the Performance Period pursuant to the
following conditions: (1) you then continue in service and (2) the extent to
which the Company’s three-year annualized average total shareholder return
(appreciation in share price and dividends) (“TSR”), as measured by the average
closing stock price over the thirty (30) trading days prior to the start and end
of the three-year Performance Period, exceeds the performance levels for
relative and absolute TSR standards as set forth below, with one half of the
Shares vesting based on the absolute TSR and one half vesting based on the
relative TSR:  

(a)    Absolute TSR:     % (threshold),     % (target), and     % (maximum); and

 

(b)    Relative TSR: Annualized TSR performance against NAREIT Equity Index of
     bps (threshold),      bps (target),      bps (maximum).

  The number of shares that vest at each level of performance pursuant to
Absolute TSR and pursuant to Relative TSR is as follows: 50% for threshold
performance; 100% for target performance; and 150% for maximum performance. The
number of Shares that vest for results between threshold, target and maximum
will be interpolated.   Your right to the Shares under this Restricted Share
Agreement will become fully vested on your termination of service due to death
or Disability if such event occurs prior to the third anniversary of the grant
date, or in the event of a Change in Control. No additional Shares will vest
after your service has terminated for any reason, other than pursuant to the
terms of any Employment Agreement between you and the Company.

 

2



--------------------------------------------------------------------------------

Forfeiture of Unvested Shares   Except as provided pursuant to the terms of any
Employment Agreement between you and the Company, in the event that your service
terminates for any reason other than death or Disability, you will forfeit to
the Company all of the Shares subject to this grant that have not yet vested.
Withholding Taxes   You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of Shares acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of Shares arising from
this grant, the Company shall have the right to: (i) require such payments from
you, (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate, or (iii) cause an immediate forfeiture of Shares subject to
the vesting pursuant to this Agreement in an amount equal to the withholding or
other taxes due. Retention Rights   This Agreement does not give you the right
to be retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity. Shareholder Rights   You do not have any of the rights of a
shareholder with respect to the Restricted Shares unless and until the Shares
relating to the Restricted Shares vest. You do not have the right to make an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended, and any attempt to make such an election will result in forfeiture of
the Restricted Shares. Adjustments   In the event of a split, a dividend or a
similar change in the Shares, the number of Shares covered by this grant may be
adjusted (and rounded down to the nearest whole number) pursuant to the Plan.
Your Restricted Shares shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity. Legends   All certificates representing the Shares issued in
connection with this grant shall, where applicable, have endorsed thereon the
following legends:   “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY
AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

3



--------------------------------------------------------------------------------

Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Data Privacy   In
order to administer the Plan, the Company may process personal data about you.
Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.   By
accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan. Consent to Electronic Delivery   The
Company may choose to deliver certain statutory materials relating to the Plan
in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4